My concurrence is withheld because of serious doubt and consequent hesitation concerning one phase. The charge of negligence is not put upon a defect of construction but one of inspection and maintenance. And there lies the difficulty, for the primary duty of inspecting and maintaining a modern trunk highway is assumed by the state — to the exclusion of all local and private authority. That is no denial of the duty of railways to keep in repair or reconstruct as necessary or as required by proper governmental authority. The point is that the modern law of state maintained highways places the primary duty of inspection and maintenance on the state. It is enough that the railway must repair or reconstruct when called upon. It is too much, at least as a matter of common sense and sound economy, and another useless and expensive duplication of effort for which in the end the people must pay, for the law to leave upon the railroad any duty of inspection and any primary duty of maintenance, when the state, as the sovereign, *Page 9 
has assumed the whole duty of inspection and the primary duty of maintenance, leaving the railway only the secondary duty to repair or reconstruct when so ordered by competent government authority.
Here the alleged cause of the accident was a fault of inspection. And, if the accident had occurred in Minnesota, our decision would be an admission by government of an injustice, a confession that it was imposing upon private means the result of its own wrongdoing, in that it has taken over the whole duty of inspection but still insists that for a neglect of that duty those from whom it has been taken must remain liable, a result both incongruous and unjust.
But at that, and although the law of this decision may seem to lag a bit behind the recent changes in highway law control, the task of bringing it up to date may be one for legislation rather than adjudication.